--------------------------------------------------------------------------------


NANOVIRICIDES, INC.
 
 
INVESTORSUBSCRIPTION AGREEMENT (the "Subscription Agreement") dated _________
__, 2007, between NANOVIRICIDES, INC., a Nevada corporation (the "Company") and
the person or persons executing this Agreement on the last page (the
"Subscriber").  All documents mentioned herein are incorporated by reference.


1. Description of the Offering.  This Subscription Agreement is for shares (the
“Shares”) of the Company’s common stock, par value $.001 per share (the “Common
Stock”) and warrants (the “Warrants”) to purchase shares of Common Stock.  This
Offering (the “Offering”) is being made only to accredited investors who qualify
as accredited investors pursuant to the suitability standards for investors
described under Regulation D of the Securities Act of 1933, as amended (the
“Securities Act”) and who have no need for liquidity in their investments.  The
Offering is for a minimum investment of $250,000.00. However, the Company
reserves the right, in its sole discretion, to accept fractional
subscriptions.  Prior to this Offering there was no public market for the Shares
or the Warrants and no assurance can be given that a market will develop for the
Shares or the Warrants or, if developed, that it will be maintained so that any
subscribers in this Offering may avail any benefit from the same.


THE SECURITIES OFFERED HEREBY ARE SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK
AND SHOULD NOT BE PURCHASED BY ANYONE WHO CANNOT AFFORD THE LOSS OF THEIR ENTIRE
INVESTMENT.  THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT, OR THE SECURITIES LAWS OF ANY STATE, OR OTHER JURISDICTION AND
ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THESE SECURITIES MAY NOT BE
TRANSFERRED, SOLD, PLEDGED, HYPOTHECATED OR ASSIGNED EXCEPT AS PERMITTED UNDER
SUCH ACT OR SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.


2.  Terms of the Subscription.  This Offering is made in connection with a
Confidential Offering Memorandum (the “Memorandum”) which is incorporated by
reference and made a part of this Subscription Agreement.   The subscription is
for shares of the Company's Common Stock at a purchase price of $0.50 per Share,
plus warrants to purchase 0.30 shares of Common Stock at an exercise price of
$1.00 per share.  The form of the Warrant is attached to the Memorandum as
Appendix “A”.


3. Other Terms of the Offering. The execution of this Subscription Agreement
shall constitute an offer by the Subscriber to subscribe for the Shares and the
Warrants in the amount and on the terms specified herein.  The Subscriber must
also complete and execute the Subscriber Questionnaire attached hereto.  The
Company reserves the right, in its sole discretion, to reject in whole or in
part, any subscription offer.  If the Subscriber's offer is accepted, the
Company will execute a copy of this Subscription Agreement and return it to
Subscriber.  The Company may, at its sole discretion, accept fractional
subscriptions.


4.  Subscription Payment.  Subscription for the Shares requires a total cash
investment of $250,000.00.  The subscription price will be payable in full upon
acceptance of the subscription.  The Company reserves the right to accept
fractional subscriptions.


5.  The Company's Representations and Warranties. The Company hereby represents
and warrants as follows:

1

--------------------------------------------------------------------------------



(a)           The Company is a corporation duly formed and in good standing
under the laws of the State of Nevada with full power and authority to conduct
its business as presently contemplated;


(b)           The Company warrants and covenants that there are no material
misstatements or omissions in this Subscription Agreement or any information
provided of the Offering documents herein; and


(c)           The Company has the power to execute, deliver and perform this
Subscription Agreement and any other agreement contemplated herein;


6.  Subscriber's Representations, Warranties and Covenants.  The undersigned
understands and acknowledges that the Shares, the Warrants and the Common Stock
underlying same subscribed for herein (the “Securities”) are being offered and
sold under one or more of the exemptions from registration provided for in
Section 3(b), 4(2) and 4(6) of the Securities Act including, Regulation D
promulgated thereunder, that the undersigned acknowledges that the Securities
are being purchased without the undersigned being offered or furnished any
offering literature, prospectus or other material, financial or otherwise, and
that this action has not been scrutinized by the United States Securities and
Exchange Commission or by any regulatory authority charged with the
administration of the securities laws of any state.  The undersigned hereby
further represents and warrants as follows:


(a)           The undersigned confirms that he understands and has fully
considered, for purposes of this investment, the risks of an investment in the
Securities and understands that:  (i) this investment is suitable only for an
investor who is able to bear the economic consequences or losing his entire
investment, (ii) the purchase of the Securities is a speculative investment
which involves a high degree of risk of loss by the undersigned of his entire
investment, and (iii) that there will be no public market for the Securities and
the Common Stock thereunder and accordingly, it may not be possible for the
undersigned to liquidate an investment in the Securities in case of an
emergency.


(b)           The Subscriber is an "Accredited Investor" as defined in Rule
501(a) of Regulation D under the Securities Act.  This representation is based
on the fact that the Subscriber, inter alia, is an accredited individual who,
together with the Subscriber’s spouse, have a net worth of at least $1,000,000
or the Subscriber, individually, has had net income of not less than $200,000
during the last two years, and reasonably anticipates that the Subscriber will
have an income of at least $200,000 during the present year and the next year;


(c)   If the Subscriber is a corporation, partnership, trust or any
unincorporated association: (i) the person executing this Subscription Agreement
does so with full right, power and authority to make this investment; (ii) that
such entity was not formed for the specific purpose of making an investment in
the Company; and (iii) that all further representations and warranties made
herein are true and correct with respect to such corporation, partnership, trust
and unincorporated association;


(d)   The address set forth below is the Subscriber's true and correct residence
or place of business, and the Subscriber has no present intention of becoming a
resident of any other state or jurisdiction;


(e)   The Subscriber understands and agrees that the Company prohibits the
investment of funds by any persons or entities that are acting, directly or
indirectly, (i) in contravention of any U.S. or international laws and
regulations, including anti-money laundering regulations or conventions, (ii) on
behalf of terrorists or terrorist organizations, including those persons or
entities that are included on the List of Specially Designated Nationals and
Blocked Persons maintained by the U.S. Treasury Department's Office of Foreign
Assets Control1 ("OFAC"), as such list may be amended from time to time, (iii)
for a senior foreign political figure, any member of a senior foreign political
figure’s immediate family or any close associate of a senior foreign political
figure2, unless the Company, after being specifically notified by the Subscriber
in writing that it is such a person, conducts further due diligence, and
determines that such investment shall be permitted, or (iv) for a foreign shell
bank3 (such persons or entities in (i) – (iv) are collectively referred to as
"Prohibited Persons").


2

--------------------------------------------------------------------------------


 
(f)           The Subscriber represents, warrants and covenants that: (i) it is
not, nor is any person or entity controlling, controlled by or under common
control with the Subscriber, a Prohibited Person, and (ii) to the extent the
Subscriber has any beneficial owners4, (a) it has carried out thorough due
diligence to establish the identities of such beneficial owners, (b) based on
such due diligence, the Subscriber reasonably believes that no such beneficial
owners are Prohibited Persons, (c) it holds the evidence of such identities and
status and will maintain all such evidence for at least five years from the date
of the Subscriber's complete withdrawal from the Company, and (d) it will make
available such information and any additional information requested by the
Company that is required under applicable regulations.


(g)           If any of the foregoing representations, warranties or covenants
cease to be true or if the Company no longer reasonably believes that it has
satisfactory evidence as to their truth, notwithstanding any other agreement to
the contrary, the Company may, in accordance with applicable regulations, freeze
the Subscriber's investment, either by prohibiting additional investments,
declining or suspending any withdrawal requests and/or segregating the assets
constituting the investment, or the Subscriber's investment may immediately be
involuntarily withdrawn by the Company, and the Company may also be required to
report such action and to disclose the Subscriber's identity to OFAC or other
authority.  In the event that the Company is required to take any of the
foregoing actions, the Subscriber understands and agrees that it shall have no
claim against the Company, and its respective affiliates, directors, members,
partners, shareholders, officers, employees and agents for any form of damages
as a result of any of the aforementioned actions.


(h)           The Subscriber agrees to indemnify and hold harmless the Company,
its respective affiliates, directors, members, partners, shareholders, officers,
employees and agents from and against any and all losses, liabilities, damages,
penalties, costs, fees and expenses (including legal fees and disbursements)
which may result, directly or indirectly, from any inaccuracy in or breach of
any representation, warranty, covenant or agreement set forth in this Agreement.
 
 

--------------------------------------------------------------------------------

1          The OFAC list may be accessed on the web at
http://www.treas.gov/ofac.
2           Senior foreign political figure means a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation.  In addition, a senior foreign political figure includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.  The immediate family of a senior
foreign political figure typically includes the political figure’s parents,
siblings, spouse, children and in-laws.  A close associate of a senior foreign
political figure is a person who is widely and publicly known internationally to
maintain an unusually close relationship with the senior foreign political
figure, and includes a person who is in a position to conduct substantial
domestic and international financial transactions on behalf of the senior
foreign political figure.
3          Foreign shell bank means a foreign bank without a physical presence
in any country, but does not include a regulated affiliate.  A post office box
or electronic address would not be considered a physical presence.  A regulated
affiliate means a foreign shell bank that: (1) is an affiliate of a depository
institution, credit union, or foreign bank that maintains a physical presence in
the United States or a foreign country, as applicable; and (2) is subject to
supervision by a banking authority in the country regulating such affiliated
depository institution, credit union, or foreign bank.
4          Beneficial owners will include, but not be limited to: (i)
shareholders of a corporation; (ii) partners of a partnership; (iii) members of
a limited liability company; (iv) investors in a fund-of-funds; (v) the grantor
of a revocable or grantor trust; (vi) the beneficiaries of an irrevocable trust;
(vii) the individual who established an IRA; (viii) the participant in a
self-directed pension plan; (ix) the sponsor of any other pension plan; and (x)
any person being represented by the Subscriber in an agent, representative,
intermediary, nominee or similar capacity.  If the beneficial owner is itself an
entity, the information and representations set forth herein must also be given
with respect to its individual beneficial owners.  If the Subscriber is a
publicly-traded company, it need not conduct due diligence as to its beneficial
owners.

3

--------------------------------------------------------------------------------



(i)    The Subscriber has received and read or reviewed, is familiar with and
fully understands the documents furnished by the Company.  The Subscriber also
fully understands this Subscription Agreement and the risks associated with this
interest and confirms that all documents, records and books pertaining to the
Subscriber’s investment in the Securities and requested by the Subscriber have
been made available or delivered to the Subscriber by the Company;


(j)    The Subscriber has had an opportunity to ask questions of and receive
answers from, the Company or a person or persons acting on its behalf,
concerning the terms and conditions of this investment and confirms that all
documents, records and books pertaining to the investment in the Securities and
requested by the Subscriber has been made available or delivered to the
Subscriber;


(k)   The Subscriber will be acquiring the Securities, and the shares of Common
Stock underlying the Securities, solely for the Subscriber's own account, for
investment and not with a view toward the resale, distribution, subdivision or
fractionalization thereof; and the Subscriber has no present plans to enter into
any such contract, undertaking, agreement or arrangement;


(l)    The Subscriber acknowledges and understands that prior to this Offering
there was no public market for the Securities and no assurance can be given that
a public market will develop for the Securities offered hereby, or if developed,
that it will be maintained so that any subscribers in this Offering may avail
any benefit from the same;


(m)          The Subscriber's compliance with the terms and conditions of this
Subscription Agreement will not conflict with any instrument or agreement
pertaining to the Securities or the transactions contemplated herein; and will
not conflict in, result in a breach of, or constitute a default under any
instrument to which the Subscriber is a party;


(n)   The Subscriber will seek its own legal, tax and investment advice
concerning tax implications attendant upon the purchase of the Securities and
understands and accepts that the Company is relying upon this representation
insofar as disclosure of tax matters is concerned;


(o)   The Subscriber hereby acknowledges and represents that the Subscriber is
aware of the information set forth in this document and in any exhibits attached
hereto; and


(p)   The foregoing representations and warranties are true and accurate as of
the date hereof and shall be true and accurate as of the date of delivery of the
subscription to the Company and shall survive such delivery.  If, in any
respect, such representations and warranties shall not be true and accurate, the
Subscriber shall give written notice of such fact to the Company, specifying
which representations and warranties are not true and accurate and the reasons
therefor.


7.  Risk Factors.  THE SUBSCRIBER ACKNOWLEDGES THAT THERE ARE SIGNIFICANT RISKS
ASSOCIATED WITH THE PURCHASE OF THE SHARES AND THAT SUCH SECURITIES ARE HIGHLY
SPECULATIVE AND SHOULD NOT BE PURCHASED BY ANYONE WHO CANNOT AFFORD A TOTAL LOSS
OF HIS OR HER ENTIRE INVESTMENT. The Subscriber represents and warrants that he
or she has carefully considered and reviewed all the information contained
within the reports the Company files with the Securities and Exchange Commission
(available at www.sec.gov) and the risk factors set forth in the Memorandum,
which, along with the Company's filings,  are hereby incorporated by reference
in reaching a determination to purchase the Securities.

4

--------------------------------------------------------------------------------



8.  Responsibility.  The Company or its officers and directors shall not be
liable, responsible or accountable for damages or otherwise to any Subscriber
for any act or omission performed or omitted by them in good faith and in a
manner reasonably believed by them to be within the scope of the authority
granted to them by this Subscription Agreement and in the best interests of the
Company, provided they were not guilty of gross negligence, willful or wanton
misconduct, fraud, bad faith or any other breach of fiduciary duty with respect
to such acts or omissions.


9.  Miscellaneous.


(a)    The Company and the Subscriber hereby covenant that this Subscription
Agreement is intended to and does contain and embody herein all of the
understandings and agreements, both written or oral, of the Company and the
Subscriber with respect to the subject matter of this Subscription Agreement,
and that there exists no oral agreement or understanding, express or implied
liability, whereby the absolute, final and unconditional character and nature of
this Subscription Agreement shall be in any way invalidated, empowered or
affected.  There are no representations, warranties or covenants other than
those set forth herein.


(b)    The headings of this Subscription Agreement are for convenient reference
only and they shall not limit or otherwise affect the interpretation or effect
of any terms or provisions hereof.


(c)    This Subscription Agreement shall not be changed or terminated except as
set forth herein.  All of the terms and provisions of this Subscription
Agreement shall be binding upon and inure to the benefit of and be enforceable
by and against the successors and assigns of the Company and the heirs,
executors, administrators and assigns of the Subscriber.


(d)    A modification or waiver of any of the provisions of this Subscription
Agreement shall be effective only if made in writing and executed with the same
formality as this Subscription Agreement.  The failure of either the Company or
the Subscriber to insist upon strict performance of any of the provisions of
this Subscription Agreement shall not be construed as a waiver of any subsequent
default of the same or similar nature, or of any other nature or kind.


(e)    The various provisions of this Subscription Agreement are severable from
each other and from the other provisions of this Agreement, and in the event
that any provision in this Subscription Agreement shall be held invalid or
unenforceable by a court of competent jurisdiction, the remainder of this
Subscription Agreement shall be fully effective, operative and enforceable.


(f)    Pronouns used herein are to be interpreted as referring to both the
masculine and feminine gender.


(g)   This Subscription Agreement shall be construed and interpreted in
accordance with the laws of the State of Nevada without reference to conflict of
laws principle.  The parties agree that in the event of a laws controversy
arising out of the interpretation, construction, performance or breach of this
Subscription Agreement, any and all claims arising out of, or relating to, this
Subscription Agreement shall be submitted by arbitration according to the
Commercial Arbitration Rules of the American Arbitration Association located in
New York City before a single arbitrator.  Notwithstanding the prior sentence,
any other action commenced by either party herein shall be venued in the
appropriate court of competent jurisdiction located in the county of New York,
State of New York.

5

--------------------------------------------------------------------------------



(h)    This Subscription Agreement may be executed in one or more counterparts
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument.


THE SUBSCRIBER ACKNOWLEDGES THAT, EXCEPT AS SET FORTH IN THIS AGREEMENT, NO
REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE TO IT, OR TO ITS ADVISORS, BY THE
COMPANY, OR BY ANY PERSON ACTING ON BEHALF OF THE COMPANY, WITH RESPECT TO THE
INTERESTS, THE PROPOSED BUSINESS OF THE COMPANY, THE DEDUCTIBILITY OF ANY ITEM
FOR TAX PURPOSES, AND/OR THE ECONOMIC, TAX, OR ANY OTHER ASPECTS OR CONSEQUENCES
OF A PURCHASE OF AN INTEREST AND/OR ANY INVESTMENT IN THE COMPANY, AND THAT IT
HAS NOT RELIED UPON ANY INFORMATION CONCERNING THE OFFERING, WRITTEN OR ORAL,
OTHER THAN THAT CONTAINED IN THIS AGREEMENT.




---------------The rest of this page left intentionally left
blank.------------------

6

--------------------------------------------------------------------------------



SIGNATURE PAGE


The Subscriber hereby offers to purchase and subscribe to _________ Shares and
_______ Warrants and encloses payment of $_______.00 for an aggregate investment
of $_______.00.
 



       
Signature of Subscriber
                     
Name of Subscriber
                     
Name and Title of Authorized Signatory
   
(If Applicable)
                     
(Print) Street Address - Residence
                     
(Print) City, State and Zip Code
               
Social Security/Taxpayer I.D. Number:
 





AGREED TO AND ACCEPTED:


As of _________ __, 2007


NANOVIRICIDES, INC.




By:
/s/ Eugene Seymour    
Eugene Seymour
   
Chief Executive Officer
 


--------------------------------------------------------------------------------



COMPLETE “SUBSCRIBER QUESTIONNAIRE” BELOW;
PROVIDE REQUISITE ADDITIONAL INFORMATION


SUBSCRIBER QUESTIONNAIRE




PERSONAL DATA.



     
Full Name
 
Residence Telephone (Area Code Number)
         
Business Telephone (Area Code Number)
           
Residence or Principal Address (Street/City/State/Zip Code)
 
Birth Date
           
Mailing Address (if other than residence)
 
Citizenship (U.S./Other)
           
Marital Status
 
Social Security/Taxpayer I.D.  Number
           
Spouse’s Full Name
 
E-mail Address
           
Spouse’s Social Security Number
 
Facsimile Number (Area Code/Number)



ACCREDITED INVESTOR.  If Subscriber (or the entity on behalf of which Subscriber
is acting) is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D promulgated under the Act, and, as such, falls within at least one
of the following categories, then please INITIAL each applicable category.


______
(a)
A bank or savings and loan association or other institution (acting either in an
individual or fiduciary capacity), registered broker-dealer, insurance company,
registered investment company, or business development company, or licensed
“small business investment company,” or an employee benefit plan which either is
represented in a fiduciary capacity by a bank, savings and loan association,
insurance company or registered investment advisor, has total assets in excess
of $5,000,000 or is self-directed and the plan’s business investments are made
solely by accredited investors.



____
(b)
A trust (i) with total assets in excess of $5,000,000, (ii) which was not formed
for the specific purpose of acquiring the subject securities, and (iii) whose
purchase is directed by a person who has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of the prospective investment.



_____
(c)
An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation or similar business trust, or partnership, not formed for the
specific purpose of acquiring the subject securities, with total assets in
excess of $5,000,000.



______
(d)
An entity in which all of the equity owners are “accredited investors.”



______
(e)
A director or an executive officer of the Company.



______
(f)
A natural person whose individual net worth, or joint net worth with spouse (if
any), exceeds $1,000,000



______
(g)
A natural person whose income in each of the two most recent calendar years
exceeded $200,000 individually, or $300,000 jointly with spouse (if any), and
who reasonably expects to reach that income level in the current year.

 
 

--------------------------------------------------------------------------------